Bernard T. King
                  Case 7:18-cv-02056-KMK-JCM Document 66 Filed 07/16/20 Page
                        Case   7:18-cv-02056-KMK-JCM
                           Nolan   J_Lafler                             Page 1
                                                                             1 of
                                                                               of 29
                                                               Document 67 Filed 07/16/20
                                                                                  29


                                                    Blitman&Kiru!
                                                                                              One Penn Plaza, Suite 2601
Charles E. Blitma n•       lmanl M. Shaw
                                                                                              New York, NY 10119-2699
Jennifer A. Clark
Kenneth L Wagner                                                                                   Phone: 212.643.2672
Timothy R. Bauman
Nathaniel G. Lambright
                           Of Counsel
                           James R. laVaute
                                                                                      UP             Fax: 315.471.2623

Da nlel E. Kornfeld1>'l    Jules L Smith               Attorneys and Counselors at law
                                                                                                           Kelly L Cook, CEBS
Daniel R. Brite            Donald   D. Oliver                                                        Leslie A. DuMond, CEBS
                                                   Syracuse • Rochester • New York • Albany
Ginger B. laChapelle0                                                                               Marlene G. Nalstadt, MBA
Brian J. laClair           • Also admitted in MA                bklawyers.com                             Rathel Stolar, CEBS
Bryan T. Arnault•          o Also admitted In MO
                           0
Mlthael R. Daum••             Also admitted in (I(
                          ••Also admitted in NJ                                                            Nathan H. Bfitman
                              Also admitted In PA                                                               (1909-1990)


                                                               July 16, 2020
                                                           dekornfeld@bklowyers.com



         VIA ELECTRONIC FILING AND REGULAR MAIL

         The Honorable Kenneth M . Karas
         United States District Judge
         300 Quarropas Street, Courtroom 521
         White Plains, New York 10601·4150

                        Re:        Picani, et al. v. CRL Transportation, Inc.,
                                   Civil Action No.: 7:18-cv-02056 (KMK)

         Dear Judge Karas:

                 This firm represents the Plaintiffs I Judgment Creditors Trustees of the Teamsters local
         456 Funds and Westchester Teamsters Local Union No. 456 in the above referenced case. This
         letter responds to the Order entered on July 2, 2020 [Docket No. 65]. A copy of the Order is
         enclosed for your convenience. This letter respectfully requests that the Court stay the
         deadlines in the Order for the following reasons.

                  As stated in footnote 5 of the Order, one issue central to a second motion for a "turn
         over" order for these motor vehicles involves whether the District Court will order lumia
         Leasing, Inc. and/or Christopher Lum ia, personally, to deliver the vehicles to enforce the
         judgment. I copied both of these alleged alter egos on this letter as noted below. I also copied
         the alleged leasors of these motor vehicles as also noted below. With these copies, Plaintiffs
         notify them of this request and provide them with an opportunity to retain counsel to respond
         to it as they deem appropriate.

                 A similar issue is currently the subject of litigation in another case before this District
         Court involving these same Plaintiffs. See Teamsters Local 456 Pension Fund, et al. v. Lumia
         Leasing, Inc., Civil Action No. 7:20-cv-02420 (CS) . Again, I copied Judge Seibel and the counsel of
         record in the other case as further noted below. Plaintiffs expect a central issue of this other
         case to involve whether Lumia leasing, Inc. and Christopher lumia, personally, are responsible
         for contributions, deductions, and other amounts owed to Plaintiffs/ Judgment Creditors based
         on their relationship with Defendant I Judgment Debtor CRl Transportation, Inc.


         180156288 11
         Case
         Case 7:18-cv-02056-KMK-JCM
              7:18-cv-02056-KMK-JCM Document
                                    Document 66
                                             67 Filed
                                                Filed 07/16/20
                                                      07/16/20 Page
                                                               Page 2
                                                                    2 of
                                                                      of 29
                                                                         29




July 16, 2020
Page 2


        Moreover, the Court may eventually decide to consolidate these cases pursuant to Rule
42 of the Federal Rules of Civil Procedure. In responding to a motion for consolidation, the
courts consider:

               "(i) the convenience and economy of the time relating to the parties or
               their witnesses, (ii) the convenience and economy of the Court, (iii) the
               possibility that by a determination of one issue the trial of other issues
               would be avoided, (iv) the degree of repetition that might be involved in
               determining the cases separately, (v) whether both cases would be
               determinable by a jury or whether one would be a matter solely within
               the cognizance of the Court, and (vi) whether the trying of the cases
               together would necessarily work prejudice against one or the other of the
               parties, which could not be avoided by proper instructions."

See Larsen v. Powell, 16 F.R.D. 322, 323 (D. Colo. 1954). Pursuant to these standards, motions
to consolidate should be granted to avoid repetitious actions and for the convenience of the
parties and the Court absent prejudice to a party opposing the motion. See e.g., Hannah v.
Wal-Mart Stores, Inc., 2015 U.S. DIST LEXIS 78306, *17 (D. Conn. June 17, 2015); Jenkins v.
Gaylord Entm't Co., 840 F. Supp. 2d 873, 884 (D. Md. 2012).

        It is premature for the parties to move for consolidation because the defendants in the
other case have not filed an answer to the complaint, yet. Nevertheless, Plaintiffs I Judgment
Creditors anticipate that the Court may ultimately conclude that consolidation is necessary to
avoid repetition, to conserve resources, and to prevent inconsistent rulings for these related
parties. To give the parties time to manage the overlapping concerns related to these civil
actions, Plaintiffs I Judgment Creditors respectfully request that the District Court stay the
deadlines set forth in the enclosed Order.

        Prior to submitting this letter to the Court, I contacted counsel for Defendant/
Judgment Debtor regarding consent to this request to stay the deadlines in the Order. As a
result of an exchange of e-mail messages, Defendant I Judgment Debtor declined to consent to
this request. Nonetheless, Defendant I Judgment Debtor will elaborate on its position regarding
the Order in a separate letter as it deems appropriate.




ll!OU628B 11
       Case 7:18-cv-02056-KMK-JCM
       Case 7:18-cv-02056-KMK-JCM Document
                                  Document 67
                                           66 Filed
                                              Filed 07/16/20
                                                    07/16/20 Page
                                                             Page 3
                                                                  3 of
                                                                    of 29
                                                                       29




July 16, 2020
Page 3


            Thank you for your consideration of this request.

                                          Respectfully submitted,

                                          BUTMAN & KING LLP




DK/els
                                       e.fel'f{ctf
En cs.
                                                      Defendant is to respond to this letter by 7/20/20.

cc :        The Honorable Cathy Seibel (w/ enc.)      So Ordered.
            United States District Judge
            300 Quarropas Street, Courtroom 620
            White Plains, New York 10601
                                                      7/16/20
            VIA REGULAR MAIL AND E-MAIL
            Karin Arrospide, Esq. (w/ enc.)
            50 Main Street, Suite 1000
            White Plains, New York 10606
            E-mail: Karln@Arrospidelaw.com

            Michael S. Adler, Esq. (w/ enc.)
            Cohen Weiss & Simon LLP
            900 Third Ave., Suite 2100
            New York, New York 1022-4869

            Andrew Mackle, Fund Administrator (w/ enc.)
            Teamster Local 456 Funds
            160 South Central Ave.
            Elmsford, New York 10523

            Lumia Leasing, Inc. {w/ enc.)
            c/o President Christopher Lumia
            12 Bass Road
            Mahopac, New York 10541

            Mr. Christopher Lumia (w/ enc.)
            12 Bass Road
            Mahopac, New York 10541
       11
      Case
      Case 7:18-cv-02056-KMK-JCM
           7:18-cv-02056-KMK-JCM Document
                                 Document 66
                                          67 Filed
                                             Filed 07/16/20
                                                   07/16/20 Page
                                                            Page 4
                                                                 4 of
                                                                   of 29
                                                                      29




July 16, 2020
Page4



       Jim Reed's Leasing, Inc. (w/ enc.)
       Old Albany Post Road
       Cortlandt Manor, New York 10567

           Caterpillar Financial Services Corp. (w/ enc.)
           2120 West End Ave.
           Nashville, Tennessee 37203-0001




      11
   Case 7:18-cv-02056-KMK-JCM
   Case 7:18-cv-02056-KMK-JCM Document
                              Document 67
                                       66 Filed
                                          Filed 07/16/20
                                                07/16/20 Page
                                                         Page 5
                                                              5 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TEAMSTERS LOCAL 456 PENSION,
HEALTH & WELFARE, ANNUITY.
EDUCATION & TRAINING. INDUSTRY
ADVANCEMENT AND LEGAL
SERVICES FUNDS by Louis A. Picani,
.Joseph Sansone, Dominick Cas.wmel/i, .Ir.,
Saul Singer, Ross Pepe, and Jeffrey I.macs as
Trustees and Fiduciaries ofthe Fund'I; and                  No. 18-CV-2056 {KMK)
WESTCHESTER TEAMSTERS LOCAL
UNION NO. 456,                                                       ORDER

                                Plaintifts,

                          v.

CRL TRANSPORTATION, INC.

                               Defendant.


KENNETH M. KARAS, United States District Judge:

       Teamsters Local 456 Pension, Health & Welfare. Annuity, Education & Training,

Industry Advancement and Legal Services Funds by Louis A. Picani, Joseph Sansone. Dominick

Cassanelli. Jr., Saul Singer. Ross Pepe. and Jeffrey Isaacs as Trustees and Fiduciaries of the

Funds (the '·Funds") and Westchester Teamsters Local Union No. 456 (the "Union'': collectively.

'·Plaintiffs:' or ··Judgment Creditors") brought this Action against CRL Transportation, Inc.

(''Defendant," or ·'Judgment Debtor"), alleging that Defendant failed to remit employee benefit

contributions to the Funds as required under the Parties' collective bargaining agreements, in

violation of§ 515 of the Employee Retirement Income Security Act ("ERISA'"). 29 U.S.C.
   Case 7:18-cv-02056-KMK-JCM
   Case 7:18-cv-02056-KMK-JCM Document
                              Document 67
                                       66 Filed
                                          Filed 07/16/20
                                                07/16/20 Page
                                                         Page 6
                                                              6 of
                                                                of 29
                                                                   29
      Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 2 of 25



§ 1145. (See            Compl. (Dkt. No. 4).) 1 Plaintiffs have now flied a Motion for a Turn

Over Order (the ··Motion'") to compel Defendant to deliver certain motor vehicles to the

Westchester County Sheriff to satisfy a judgment previously entered by this Court. (See Nol. of

Mot. (Dkt. No. 55); Pis.' Mem . of Law in Supp. of Mot. ("'Pis.' Mem ... ) I (Dkt. No. 57).) In the

alternative, the order would require De fondant to ·'confirm sufficiently that the motor vehicles

are not available for satisfaction of the [j]udgment." (Pis.' Mem. I.) Within their Memorandum.

Plaintiffs also request a preliminary injunction that would prohibit Defendant from transferring

the motor vehicles and frustrating the judgment. (id at 4-5.) For the following reasons,

Plaintiffs' Motion is denied without prejudice. Further, Plaintiffs' pending Motion To Compel

Discovery. (Dkt. No. 43). is denied as moot.

                                          I. Background

       On August 22, 2019, this Court granted Plaintiffs' Motion for Summary Judgment, (see

Op. & Order (Dkt. No. 38)), and entered a judgment in favor of Plaintiffs in the amount of

$212.639.58 plus post-judgment interest on September 16, 2019 (the ..Judgment'"). (See Order

(Dkt. No. 42).) On October 22, 2019, Plaintiffs filed a Motion To Compel Discovery (the

··Motion To Compel .. ), seeking an order compelling Defendant to produce documents related to

enforcement o f the Judgment. (Nol. of Mot. To Compel (Dkt. No. 43); Pis.' Mem. of Law in

Supp. of Mot. To Compel (Dkt. No. 44); AtT. of Daniel Kornfeld. Esq. in Supp. of Mot. To

Compel (Dkt. No. 45).) Pursuant to a deadline set by the Court, Defendant filed an Affirmation

in Opposition to the Motion To Compel on November 14. 2019. (Affn of Karin Arrospide, Esq .

in Opp' n to Mot. To Compel (Dkt. No. 47).) One day later, Plaintiffs filed a Letter requesting

that the Court .. hold Plaintiffs' Motion To Compel ... in abeyance for two ... weeks;· given


        1 TheComplaint was originally filed on March 7, 2018, but. due to a filing error, was re-
filed on March 8. 2018. (See Dkt. Nos. I, 4.) The Court refers to the re-filed Complaint herein.


                                                 2
   Case 7:18-cv-02056-KMK-JCM
   Case 7:18-cv-02056-KMK-JCM Document
                              Document 67
                                       66 Filed
                                          Filed 07/16/20
                                                07/16/20 Page
                                                         Page 7
                                                              7 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 3 of 25



that Defendant had produced written responses, "some of the responsive documents,'' and had

scheduled a deposition of Christopher Lumia (.. Lumia"). Defendant's president. (Letter from

Daniel Kornfeld, Esq. to Court (Nov. 15. 2019) (''Nov. 15 Kornfeld Letter" ) (Dkt. No. 48).) The

Court granted this request. (Dkt. No. 49.)

       On November 21, 2019, Plaintiffs deposed Lumia, who testified that Defendant had

insufficient assets to pay the Judgment and did not expect to have income or assets in the next

nine to 12 months. (AfT. of Daniel Kornfeld, Esq. in Supp. of Mot. (" Kornfeld Aff.") Ex. B-1

(.. Lumia Dep. Tr. A"), at 12-13 (Dkt. Nos. 56, 56-2).) During the deposition. Plaintiffs' counsel

reviewed tax returns and bank statements with Lumia to confirm that Defendant had no assets to

satisfy the Judgment against it. (Id. at 13.) Lumia did confirm that two trucks and two trailers

remained in his, or Defendant's, possession, which were stored in Cortlandt Manor, New York

and leased from Jim Reed's Truck Sales ("Jim Recd''). (Id. at 28- 29. 31-35.                  According

to Plaintiffs, these motor vehicles are specifically: ( 1) a 2017 semi-trailer with vehicle

identification number (''VIN") 5MADA3344HC040020; (2) a 2017 semi-trailer with VIN

number 5MADA3448HC036003 (with the first semi-trailer, the ..Semi-Trailers"); (3) a 20 I 0

Peterbilt 389 tractor with VIN number 1XPXD40X2AD113254 (the "20 I 0 Peterbilt"); and (4) a

2005 Peterbilt 379 tractor with VIN number INP5DBOXX5N847338 (the ··2005 Petcrbilt'': with

the 2010 Peterbilt, the ·'Trucks''). (Pis: Reply Mem. in Supp. of Mot. (''Pis: Reply Mem.") I

(Dkt. No. 63).) Lumia also testified that Defendant owned a ·•cat Skid Steer," which appears to

be leased ·'from Cat Financial'· in Poughkeepsie, New York. (Kornfeld Aff. Ex. B-2 (''Lumia

Dep. Tr. B'"). at 62 (Dkt. No. 56-3).) Plaintiffs specify that this vehicle is a Caterpillar 2320

Skid Steer Loader (the ··skid Steer Loader''), with serial number DPR00290. (Pis.· Reply Mem.




                                                   3
   Case
   Case 7:18-cv-02056-KMK-JCM
        7:18-cv-02056-KMK-JCM Document
                               Document 66
                                         67 Filed
                                            Filed 07/16/20
                                                  07/16/20 Page
                                                           Page 88 of
                                                                    of 29
                                                                       29
    Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 4 of 25




I.) According to Lumia, payments are still owed on the Skid Steer Loader. (Lumia Dep. Tr. B

62-63.)

        With respect to the Semi-Trailers and Trucks, Lumia testified that these vehicles were re-

leased to Lumia Leasing. Inc. ("'Lumia Leasing"), of which Lumia is the founder, president. and

sole officer, and that as the lessor, Jim Reed still holds title to them. (Id. at 77, 79, 84.)

According to Lumia, Defendant •·resumed business under Lumia Leasing ... for insurance

purposes," because E-Z Pass "suspended [Lumia's] registrations under [Defendant's name] for

nonpayment.,. (Id. at 79.) Thus, " in order to try to keep going. [Lumia] started operating under

Lumia Leasing:' (/d.) Lumia also testified that Lumia Leasing did not take over customers.

accounts. or jobs from Defendant; does not have active jobs or work from anyone; does not have

the same insurance provider as Defendant; and has not received, loaned, or transferred money to

or from Defendant. (Id. at 83-86.) However, Lumia Leasing and Defendant do share a

bookkeeper. (Id. at 86.)

        On November 25. 2019. Plaintiffs filed another Letter with the Court, requesting an

additional three-week adjournment before the Court turned to Plaintiffs' Motion To Compel.

(Letter from Daniel Kornfeld, Esq. to Court (Nov. 25. 2019) ('"Nov. 25 Kornfeld Letter") 1 (Dkt.

No. 50).) Plaintiffs explained that although Lumia testified that Defendant had ceased operations

and was unable to satisfy the Judgment, PlaintiftS had requested additional information regarding

the vehicles mentioned by Lumia in his deposition and ··[sought] confirmation concerning the

repossession of the vehicles by the lessors as well as documents showing that the listed motor

vehicles were sold or transferred without proceeds available for collection." (Id. at 1- 2.) The

Court granted this request. (Dkt. No. 51 .)




                                                    4
   Case
   Case 7:18-cv-02056-KMK-JCM
        7:18-cv-02056-KMK-JCM Document
                               Document 66
                                         67 Filed
                                            Filed 07/16/20
                                                  07/16/20 Page
                                                           Page 99 of
                                                                    of 29
                                                                       29
    Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 5 of 25



       On December 16, 2019, Plaintiffs again requested a three-week adjournment before the

Court ..t[ook] further action concerning the Motion [To Compel];' as they continued their

investigation of the aforementioned vehicles. (Letter from Daniel Kornfeld, Esq. to Court (Dec.

16, 2019) c··Dec. 16 Kornfeld Letter'") 1- 2 (Dkt. No. 52).) Plaintiffs explained that they had

obtained an affidavit from Bryan Murphy ("Murphy.. ), a representative of Atlantic Salt, Inc.

(..Atlantic Salt.'), a company that allegedly previously employed Defendant. making certain

claims about Lumia. (Id. at 1.)2 Plaintiffs therefore ·'require[d] confirmation that ... Lumia

[wa]s not using [Defendant" s] vehicles to perform work under the auspices of a related

business." and explained that if Defendant had ..misappropriated the vehicles for use by another

business;· Plaintiffs would seek a turn over order from the Court. (Id.) The Court again granted

Plaintiffs' request. (Dkt. No. 53.)

       On January 6, 2020, Plaintiffs filed a final Letter with the Court, claiming that they had

not received ·'sufficient confirmation from Defendant ... that the five motor vehicles

described ... ha[d] either been repossessed or otherwise disposed of by [Defendant] without

circumventing the (J]udgment," and stating that they would seek a turn over order from the



       2
         Specifically, Murphy stated that in June or July 2019, Lumia informed Atlantic Salt that
Lumia Leasing was available to provide "hauling services." (Kornfeld Aff. Ex. C (""Subpoena
Responses"), at 31 (Dkt. No. 56-4 ).) Prior to this phone call. Atlantic Salt had last used
Defendant for a hauling project on March 25. 2019. (Id.) Lumia, however, testified that this
phone call did not occur. (Lumia Dep. Tr. B 82- 83.)
        Plaintiffs also submit an Affidavit from Joseph Fierravante ("Fierravantc.'). who operates
a landscaping business that hired Lumia to haul sand in late 2019. (Reply Aff. of Joseph
Ficrravante (.. Fierravante Reply Aff.") 3, 4 (Dkt. No. 64).) According to Fierravante, Lumia
asked him to make checks payable to Lumia Leasing. and one of the trucks used for the services
said "CRL'' on the side. (Ill ,Ml 4, 6.) Lumia allegedly explained that he had ..not gotten around
to writing anything on the side of the truck, yet." (/d. 4.) Defendant has not replied to
Fierravante"s assertions, which '"·ere submitted with Plaintiffs' Reply Memorandum.
        The Court notes that because the pages in Exhibit C to the Declaration of Daniel
Kornfeld. Esq. (the ·'Subpoena Responses'') arc inconsistently numbered, the Court refers to the
ECF-stamped page numbers at the top.

                                                 5
                                      66 Filed 07/16/20 Page 10 of 29
  Case 7:18-cv-02056-KMK-JCM Document 67
      Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 6 of 25



Court. (Letter from Daniel Kornteld, Esq. to Court (Jan. 6, 2020) ("Jan. 6 Kornfeld Letter") I

(Dkt. No. 54).) Plaintiffs then filed the instant Motion on January 17. 2020. (Not. of Mot.; Pis.'

Mem.; Kornfeld Aff.) After receiving an extension from the Court, (Dkt. Nos. 58- 59),

Defendant filed its Opposition on February 7, 2020, (Deel. of Karin Arrospide, Esq. in Opp'n to

Mot. (.. Arrospide Deel.") (Dkt. No. 60); Dcf:s Mem. in Opp'n to Mot. ("'Def.'s Mem.'") (Dkt.

No. 60-2)). On February 28. 2020, also after receiving an extension from the Court. (D"-t. Nos.

61-62), Plaintiffs filed their Reply, (Pis.' Reply Mem.; Fierravante Reply Aff.).

                                          11. Discussion

       A. Legal Standard

       .. Federal courts have the authority to enforce their judgments, and retain jurisdiction over

supplementary proceedings to do so." De.flora Lake Del'. As.mes., Inc.   l'.   Hy de Park, No. 13-

CV-4811 , 2016 WL 7839191, at* I (S.D.N.Y. June 9, 2016) (footnote omitted) (citing Peacock

'"Thomas, 516 U.S. 349. 356 (1996)), aff'd, 689 F. App'x 93 (2d Cir. 2017). Plaintiffs bring

this Motion under Federal Rule of Civil Procedure 69, (Not. of Mot. 2). which "provides, in

relevant part, that the ·procedure on execution' in federal court upon a money judgment 'must

accord with the procedure of the state where the court is located.··· Mitchell v. Garrison

Prolective Serv.v., Inc., 819 F.3d 636. 638 (2d Cir. 2016) (per curiam) (quoting Fed. R. Civ. P.

69(a)( I)). Article 52 of New York's Civil Practice Law and Rules (''CPLR") governs the

enforcement and collection of money judgments in New York. See N.Y. C.P.L.R. §§ 5201 - 53.

Plaintiffs seek relief under§§ 5225, 5233, and 5234 of this statute. (Pis.' Mem. I.)

        Where property is in the possession of a judgment debtor. CPLR § 5225(a) permits a

court, "[u]pon motion of the judgment creditor, upon notice to the judgment debtor, [and] where

it is shown that the judgment debtor is in possession or custody of money or other personal




                                                 6
                                      66 Filed 07/16/20 Page 11 of 29
  Case 7:18-cv-02056-KMK-JCM Document 67
      Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 7 of 25



property in which he has an interest, ... [to] order that the judgment debtor pay the money, or so

much of it as is sufficient to satisfy the judgment. to the judgment creditor and, if the amount to

be so paid is insufficient to satisfy the judgment. to deliver any other personal property, or so

much of it as is of sufficient value to satisfy the judgment, to a designated sheriff." N.Y.

C.P.L.R. § 5225(a). Where property is not in possession of a judgment debtor, CPLR § 5225(b)

..allows a judgment creditor to commence a [special] proceeding to order a third party to turn

over the judgment debtors' assets." Tire Eng 'g & Dislrib. L.l.C. ,._ Bank of China lid., 740 F.3d

108, 110 (2d Cir. 2014) (footnote omitted): see also N.Y. C.P.L.R. § 5225(b). With respect to

§ 5225(b), '•it is unnecessary for [Plaintiffs] to file a separate action or 'special proceeding' under

New York law because [Federal Rule of Civil Procedure] 69(a) does not require strict adherence

to state procedural law, and ... the judgment creditor may seek the relief provided under state

law through a motion made in the original federal action:· Deflora lake Del'. A.\·socs., 2016 WL

7839191, at* I (omission in original) (citations and some quotation marks omitted); .\·ee also

Vera v. Republic of Cuba. 802 F.3d 242, 244 n.3 (2d Cir. 2015) (''[T]he filing requirements of a

'special proceeding' under New York Jaw need not be strictly adhered to as long as there is no

prejudice to the opposing party in giving notice of the claims and framing the issues." (citation

omitted)).

       CPLR § 5201 ''describes the assets that New York has made subject to enforcement, and

thus available to judgment creditors[] seeking to collect under§ 5225." Arrowhead Capital Fin.,

Ltd. v. Seven Aris E111m'1. Inc. , No. 14-CV-6512, 2017 WL 3394604. at *4 (S.D.N.Y. Aug. 8,

2017}(quoting Mitcl1ell r. Garrison Prolective Servs., Inc.. 579 F. App'x 18. 21 {2d Cir. 2014)).

The provision allows that a "money judgment may be enforced against any property which could

be assigned or transferred. whether it consists of a present or future right or interest and whether




                                                   7
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                               Document 66
                                        67 Filed
                                           Filed 07/16/20
                                                 07/16/20 Page
                                                           Page 12
                                                                12 of
                                                                    of 29
                                                                       29
    Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 8 of 25



or not it is vested, unless it is exempt from application to the satisfaction of the judgment.'' N.Y.

C.P.L.R. § 520 I(b). Finally. '•[t]he posture of this proceeding is like that of a summary judgment

motion." De.flora lake Dev. Assoc.\·. , 2016 WL 7839191, at *2 (citing, inter alia, HBE leasing

Corp. v.         48 F.3d 623, 633 (2d Cir. 1995)). As such, ..{r]clief under this section, when

based on the parties' submissions alone, can be granted only where there are no genuine issues of

material fact" and "'is warranted only if the entire record would inevitably lead a rational trier of

fact to find in [Plaintiffs'] favor." Neshewal v. Salem, 365 F. Supp. 2d 508, 525 (S.D.N.Y. 2005)

(citation. alteration, and quotation marks omitted), afl'd. 194 F. App' x 24 (2d Cir. 2006).

       B. Application

       Plaintiffs seek an order from the Court compelling Defendant to deliver the five motor

vehicles detailed above or. alternatively. to confirm that the vehicles arc not available for

satisfaction of the Judgment. (Pis.' Mem. 1. 6.) Plaintiffs also argue that they are entitled to a

preliminary injunction that would prohibit Defendant from transferring the five vehicles in

frustration of the Judgment. (Id. at 4-5.) Plaintiffs further contend that Lumia Leasing is an

alter ego of Defendant, and that any transfers of equipment from Defendant to Lum ia Leasing

may be set aside as fraudulent conveyances. (Pis. ' Reply Mem. 4-8.) Defendant claims that

Plaintifts' moving papers are deficient. that Plaintiffs cannot enforce the Judgment against

Lumia Leasing or Lumia, that the " tools of the trade'· exemption under CPLR § 5205(a)(7)

applies to the motor vehicles, and that Plaintiffs are not entitled to a preliminary injunction.

(Def.'s Mem. 4-8.) The Court addresses each of these arguments to the extent necessary.

                I. Application of CPLR § 5225(a)

       Although Defendant argues that Plaintiffs· moving papers are deficient because, inter

alia. Plaintiffs have not indicated whether their Motion falls under CPLR §§ 5225(a), 5225(b}, or




                                                  8
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 13
                                                             13 of
                                                                of 29
                                                                   29
      Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 9 of 25



both, the Court does not consider this omission detrimental to Plaintiffs' Motion. and Defendant

does not provide any legal support to the contrary. (See Def.'s Mem. 4.) As such. the Court

assesses the sufficiency of Plaintiffs' Motion under both sections of the statute.

       Under § 5225(a), ··where it is shown that the judgment debtor is in possession or c11stoc(v

of money or other personal property in which he has an interest, the court shall order that the

judgment debtor pay the money, or so much of it as is sufficient to satisfy the judgment, to the

judgment creditor.'' N.Y. C.P.L.R. § 5225(a) (emphasis added). Plaintiffs argue that based on

Lumia' s deposition testimony, Defendant "owns or possesses five motor vehicles..-the Semi-

Trailers. the Trucks, and the Skid Steer Loader. (Pis.' Mem. 3; Kornfeld Aff.        7.) However,

Lumia's testimony raises issues of fact as to whether Defendant itself currently possesses these

vehicles, and thus relief under § 5225(a) is not warranted. For example, although Lumia did

confinn that Defendant leased the Trucks and Semi-Trailers itself, (Lumia Dep. Tr. A 28-29, 31,

34, 41-42), he also testified that the Trucks and Semi-Trailers have been re-leased to Lumia

Leasing, and that Jim Reed still holds the title to these vehicles. (Lumia Dep. Tr. B 84).

Defendant further claims that the 20 I 0 Peterbilt \\as leased to Lumia Leasing directly, (Def.'s

Mem. 5-7), which, although in conflict with Lumia's testimony, also raises a question as to

whether these vehicles arc actually " in the possession of [the] judgment debtor" under CPLR

§ 5225(a). Thus. based on the current record, the Court cannot grant Plaintiffs' Motion on the

basis of§ 5225(a). See Arrowhead Capital Fin.. 2017 WL 3394604, at "'3 (''Where property is

in possession ofajudgmelll debtor, [§] 5225[(a)] pem1its a court ... to order that the judgment

debtor pay the money . .. to satisfy the judgment, .. . and, if the amount to be so paid is

insufficient to satisfy the judgment, to deliver any other personal property ... to a designated

sheriff." (emphasis added) (citation and alteration omitted)); Erin Capitnl Mgmt., LLC v. Celis.
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 14
                                                             14 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 10 of 25



854 N. Y .S.2d 640, 642 (Dist. Ct. 2008) (..The court will not compel the judgment debtor to

deliver property that has not clearly been shown to be in the judgment debtor's possession or

control." (citation and quotation marks omitted)). Instead, CPLR § 5225(b) is the operative

provision under which to consider Plaintiffs· Motion .3

               2. Application of CPLR § 5225(b)

        In response to Defendant. Plaintiffs argue that to the extent any vehicles were re-leased to

Lumia Leasing, such a conveyance was fraudulent, and that, as an "alter ego" of Defendant,

Lumia Leasing should be held jointly and severally liable for the Judgment. (Pis.' Reply Mem .

5.) Thus, Plaintiffs appear to seek a turn over order pursuant to CPLR § 5225(b), under which

the Court may '·order a third party to turn over the judgement debtors' assets." lvlultibank, /11c. ''·

Access Glob. Capilal LLC, No. I 7-CV-3467, 2017 WL 6028535, al *5 (S.D.N .Y. Dec. 4, 2017)

(quotation marks omitted) (quoting Tire Eng'g & Distrih .. 740 F.3d at 110). It is well-

established that§ 5225(b) "provides a procedural mechanism for attacking a fraudulent

conveyance by a judgment debtor,'' id. at *6 (citation and quotation marks omitted), and " [i)t is

equally well-settled that this statute may be used to pierce the corporate veil or assert alter-ego

liability." Mitchel/ v. lyom Prof'/ Servs.. Inc., 727 F. Supp. 2d 120. 123 (E.D.N .Y. 2010)

(citation omitted).

       To the extent Plaintiffs seek to have the Court void allegedly fraudulent conveyances

rrom Defendant to Lumia Leasing. it would be pursuant to New York Debit and Credit Law

§§ 273- 276. "A fraudulent conveyance is a transter made without fair consideration by a debtor

when he or she is insolvent or which renders him or her insolvent or by a defendant in an action


        3
         Although Lumia did not appear to testify that the "Cat Skid Steer" has been re-leased to
Lumia Leasing, he also testified that it was a vehicle ·'from Cat Financial.'' (Lumia Dep. Tr. B
62.) As such, Cat Financial may have an ownership interest in this vehicle, the significance of
which is further addressed below.


                                                  JO
  Case 7:18-cv-02056-KMK-JCM Document
  Case 7:18-cv-02056-KMK-JCM  Document 67
                                        66 Filed 07/16/20 Page
                                           Filed 07/16/20 Page 15
                                                                15 of
                                                                   of 29
                                                                      29
   Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 11of25



for money damages who is unable to satisfy a judgment that the plaintiff finally obtains."

Deflora lake De''· As.mes., 2016 WL 7839191, at • 3 (citation, footnote. and quotation marks

omitted). "To prevail on a claim of fraudulent conveyance, a plaintiff must establish that the

conveyance was made without fair consideration; that the conveyor is a defendant in an action

for money damages or that a judgment in such action has been docketed against him; and that the

defendant has failed to satisfy the judgment." Multibank. 2017 WL 6028535. at *6 (alterations

and quotation marks omitted) (quoting Grace v. Bank Leumi Tr. Co. ofN. Y., 443 F.3d 180, 188

(2d Cir. 2006)). Further...[e]very conveyance made without fair consideration when the person

making it is a defendant in an action for money damages or a judgment in such an action has

been docketed against him[] is fraudulent as to the plaintiff in that action without regard to the

actual intent of the defendant ...." Stale Farm Mut. Auto. Ins. Co. v. Graji11a11, No. 04-CV-

2609, 2015 WL 269529, al "' 2 (E.D.N.Y. Jan. 21, 2015) (emphasis omitted) (quoting N.Y. Debt.

& Cred. Law § 273-a).

       Here, it is undisputed that the Judgment remains unsatisfied. (See Dkt. No. 42; Kornfeld

Aff.   3-4; Lumia Dcp. Tr. A 11 (testitying that Defondant has not yet paid the Judgment).)

Further. although it is unclear from the record exactly when the re-leasing from Defendant to

Lumia Leasing took place, Plaintiffs have presented undisputed evidence that. at least with

respect to the Semi-Trailers and 2005 Peterbilt, these vehicles remained in Defendant's name

after September 16, 2019, when the Judgment was issued. (See Dkt. No. 42.) For example,

Plaintiff submitted ·'plate returns" from the New York State Department of Motor Vehicles that

include the VINs for the Semi-Trailers and 2005 Peterbilt. (See Subpoena Responses 43-44.)

These documents appear to relate to registration suspensions and insurance lapses on the three

vehicles, and list CRL Transportation, Inc., not Lumia Leasing, on the form. (Id.) Further, the
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 16
                                                             16 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 12 of 25




documents are dated October 28, 2019 and December 17, 2019, both of which were after

issuance of the Judgment. (/d.) The information on these documents has not been disputed by

Defendant. (See general(i• Def:s Mem.) Thus. Defendant appears to have been in possession of

the Semi-Trailers and 2005 Peterbilt for at least some time after the Judgment was issued. See

Multibank, 2017 WL 6028535, at *7 (finding that when the alleged fraudulent conveyances were

made. both parties were defendants in an action in which one had defaulted, and the default

judgment remained unsatisfied); State Farm M111. Auto. Ins. Co. , 2015 WL 269529, at *2-3

(noting that certain transfers deemed to be fraudulent conveyances were made while the action

was pending).

       However, in order to be deemed fraudulent conveyances. the re-leasing of the Semi-

Trailers and 2005 Peterbilt must have been made without fair consideration. ··[W]hether fair

consideration was paid [is] generally [a] question[] of fact which must be determined under the

circumstances of the particular case." Deflora Lah' Dev. Assoc,\·., 2016 WL 7839191. at *3

(quotation marks omitted) (quoting Joslin v. lope:. 765 N.Y.S.2d 895 , 897 (App. Div. 2003)).

··To be deemed 'fair consideration ' ... the recipient of the debtor's property must either convey

property or discharge an antecedent debt in exchange: the exchange must be for a fair equivalent;

and the exchange must be in good faith : · Neshewat. 365 F. Supp. 2d at 519 (citation. alterations,

and some quotation marks omitted). Plaintiffs argue in their Reply that based on Lumia's

testimony, the transfers in question were made without consideration. (Pis.' Reply Mem. 7.)

I lowcver, the Court finds that Lumia's testimony does not conclusively establish this fact. For

example. while Lumia stated that he .. resumed business under Lumia Leasing . . . for insurance

purposes, and [because] E-Z Pass had suspended [his] registrations under [Defendanrs name] for

nonpayment," and that he ..re-leased equipment under Lumia Leasing,'" (Lumia Dep. Tr. B 79,
  Case 7:18-cv-02056-KMK-JCM Document
  Case 7:18-cv-02056-KMK-JCM Document 67
                                      66 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 17
                                                             17 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 13 of 25



84), Lumia did not answer any specific questions about consideration provided for the re-leasing,

(j·ee generally Lumia Dep. Tr. A: Lumia Dep. Tr. B). He also testified that there have not been

any transfers or loans of money or work from Defendant to Lurnia Leasing or vice versa. and that

money "did[ not] go from one account to the other,'· because .. at the end of the month, [LumiaJ

was always negative. So there was no money to transfer." (Id. at 84-86.) While these

statements certainly establish that the two companies did not generally lend or provide money to

one another and that, at least for Lumia and/or Defendant, there was likely no money to share in

the first place, Lumia's testimony does not specifically relate to whether Lumia Leasing provided

consideration for the motor vehicles to Defendant or J im Reed, who still owns title to the

vehicles. (Id. at 84.) In cases where conveyances were deemed to have occurred without

consideration, the record has conclusively demonstrated that fact. See Multibank, 2017 WL

6028535, at •7 (noting that the assignment agreement between two parties ·•expressly state[d]

that the transfer of assets .. . was made without fair consideration"); Deflora Lake Dev. A.,·wcs..

2016 WL 7839191. at *4 (indicating that fair consideration was not paid for a land transfer

because the deed specified that the consideration was ten dollars, ..a disproportionately small

sum for the sale'· (citation and quotation marks omitted)). Therefore, while it appears possible

that consideration was not paid for the transfer. the Court finds that Plaintiffs have not

conclusively established this fact:'



       .iThe Parties should note that "badges of fraud .. may help substantiate a claim of
fraudulent conveyance, such as '"a close relationship between the parties to the alleged fraudulent
transaction; a questionable transfer not in the usual course of business; inadequacy of the
consideration: the transferor's knowledge of the creditor's claim and the inability to pay it; and
retention of control of the property by the transferor after the conveyance." Wall Street Assocs.
v. Brodsky , 684 N.Y.S.2d 244, 247-48 (App. Div. 1999) (citation and quotation marks omitted);
see also Multibank, 2017 WL 6028535, at *7 (finding that additional "badges of fraud" existed
when a transfer occurred at a time when the transferor was "under financial distress." the
transferee knew that the transferor would be unable to satisfy a potential judgment. and the


                                                  13
  Case 7:18-cv-02056-KMK-JCM Document
  Case 7:18-cv-02056-KMK-JCM Document 67
                                      66 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 18
                                                             18 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 14 of 25



       Moreover, with respect to the 2010 Peterbilt, it is disputed whether this vehicle was

originally in Defendant's possession. or whether Lumia Leasing obtained it directly from Jim

Reed. Included with the Subpoena Responses is a 2018 Depreciation and Amortization Report

(the "Depreciation           which lists the acquisition dates. but not the VINs. for two trailers, a

··2005 Peterbilt 379 tractor," a "2007 Peterbilt 379 dump truck,'' and a "2010 Peterbilt 389 triaxle

dump truck." (Subpoena Responses 17.) These vehicles are labeled with numbers 21 through

25 . (Id.) Based on Lumia's testimony. it appears that the two trailers, the 2005 Peterbilt 379

tractor, and the 2010 Peterbilt 389 triaxle dump truck were at one point in Defendant's

possession . (Lumia Dcp. Tr. A 43 (confirming that numbers 21through24 on a list of2018

depreciations were still operable and with "the company''): Lumia Dcp. Tr. B 84 (stating that the

two trucks and trailers were re-leased to Lumia Leasing).) The Court therefore presumes that

these four vehicles are the Semi-Trailers and Trucks at issue here. Thus, according to

Depreciation Report. the 2010 Peterbilt appears to have been acquired by Defendant on March

23. 2018, approximately three weeks after Plaintiffs filed their Complaint. (Subpoena Responses

17.) llowcver, despite this Report and Lumia's testimony that the 20 I 0 Peterbilt was initially

leased by Defendant, (Lumia Dep. Tr. B 42), Defendant contends that the 2010 Peterbih was

directly leased to Lumia Leasing from Jim Reed. (Def.'s Mem. S. 6-7). In support of this

statement. Defondant provides only the first page of a lease agreement between Lumia Leasing

and Jim Recd, dated April 19, 2019. (Arros pide Deel. Ex. A {"Apr. 19. 2019 Lease") (Dkt. No.

60-1 ); see also Arrospide Deel.   2 ("As this Court can see, the vehicle is not owned or leased by

[Defendant] and is outside of the scope of this proceeding.'').) It is unclear to the Court how this



transferee and transferor "shared a close business relationship" (quotation marks omitted)). At
least some of these factors are likely present here, which may ultimately substantiate Plaintiffs'
claim of fraudulent conveyances.


                                                 14
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 19
                                                             19 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 15 of 25



incomplete document is suflicient to rebut Lumia·s deposition testimony and the additional

evidence offered by Plaintiffs that this trnck was. at least at one point in time, leased by

Defendant. And, to the extent that the document submitted by Defendant demonstrates a "re-

lease" to Lumia Leasing, that re-lease appears to have taken place after the Court issued the

Judgment, which may be relevant as to whether a fraudulent conveyance occurred. (See Apr. 19,

2019 Lease.) However. given these inconsistences, the Court cannot detennine from the current

record that there are .. no genuine issues of material fact,.. Neshewat, 365 F. Supp. 2d at 525, with

respect to the ownership and transfer of the 20 I 0 Petcrbilt. and thus cannot determine whether a

fraudulent conveyance took place.

        Even if the Court were to find that the re-leases in question were fraudulent conveyances,

it is not clear that Plaintiffs have properly provided notice to all relevant parties under CPLR

§ 5225(b). Although Plaintiffs need not file a "special proceeding'' to seek a tum over order

under this section of the statute, it appears that Lumia Leasing, the purported transferee, has not

been served with Plaintiffs Motion and provided with an opportunity to respond. Plaintiffs

instead contend that ··there is no suggestion that ... [Defendant's] ' alter ego' w[as] unaware of

the contents of the [M]otion: · (Pis: Reply Mem . 3.)                5225(b) appears to

contemplate that a non-party transferee receive notice of a special proceeding or motion, as it

instructs that "special proceeding[s] [may be] commenced by the judgment creditor[] .. . against

a person who     a transferee of money or other personal property from the judgment debtor.'' and

notes that the judgment debtor should "also" receive notice of the proceeding. N.Y. C.P.L.R.

§ 5225(b) (emphasis added); see also Bernard l '. Lombardo, No. 16-CV-863, 2016 WL 7377240,

at *5 (S.D.N.Y. Nov. 23, 2016) (explaining that courts ·'entertain[ing] post-judgment fraudulent

conveyance-based claims initiated as turnover motions .. . may issue an order to show cause to




                                                  15
  Case 7:18-cv-02056-KMK-JCM Document
  Case 7:18-cv-02056-KMK-JCM Document 67
                                      66 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 20
                                                             20 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 16 of 25



the nonparty              ... and schedule[] a hearing on the turnover application·• (emphasis

added) (citation, alterations, and quotation marks omitted)). Here. Plaintiffs have not sought an

order to show cause against Lumia Leasing in conjunction with the Motion, and do not appear to

have otherwise provided Lumia Leasing with the Motion. See laBarbera v. Audax Comilr.

Corp., 971 F. Supp. 2d 273, 282 (E.D.N.Y. 2013) (concluding that transferees of an alleged

fraudulent conveyance were improperly served when they were not provided with the motion for

a turn over order .. in the same manner as a summons in an action" (citations and quotation marks

omitted)); Ly ons Prof'/ Servs.• 727 F. Supp. 2d at 122 (noting that the plaintiffs filed a motion

under CPLR § 5225(b) against the alleged fraudulent transferees and successor-in-interest, thus

providing those parties \\'ith the opportunity to respond). (See also Order (noting that there was

.. no evidence" that the petition for a tum over order against a non-party was served on the

alleged transferee of a fraudulent conveyance) (Dkt. No. 20, Korea Trade Ins. Co. '" NEEAIA

Clothing, Ltd. , Case No. l J-CV-8980}.)

       Additionally, to the extent that Plaintiffs argue that Lumia Leasing is an alter ego of

Defendant, and thus should be liable for the Judgment apart from the reversal of fraudulent

conveyances. (Pis.' Reply Mem. 4-5), Plaintiffs must "give notice to any entities against whom

[P]laintiffs' judgment might be enforceable." Bernard. 2016 WL 7377240, at *6 (citation and

quotation marks omitted) (dismissing without prejudice a motion for a turn over order when the

plaintiffS failed to serve copies oftheir motion on the alleged alter egos); cf Adl'anced Video

Techs. llC v. HTC C011>.. No. I l-CV-6604. 20 t 9 WL 4198769, at* 11 (S.D.N.Y. Aug. 12.

2019) (noting that the defendant properly served the plaintiffs principals in seeking a turn over

order that would hold the principals jointly and severally liable); First Hori=on Bank v. Moriarty -

Gentile. No. 10-CV-289. 2015 WL 8490982, at* I (E.D.N.Y. Dec. I 0, 2015) (indicating that the




                                                  16
  Case 7:18-cv-02056-KMK-JCM Document
  Case 7:18-cv-02056-KMK-JCM Document 67
                                      66 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 21
                                                             21 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 17 of 25



plaintiff filed an application for an order to show cause for an alleged alter ego third-party to

show cause why a turn over order should not be entered): Lyons Prof'/ Sen•s., 727 F. Supp. 2d at

122 (noting that the plainti fT filed its motion against an alleged successor-in-interest to one of the

defendants).s



       5   Plaintiffs should also note that to the extent they seek an order from the Court
determining that Lumia Leasing is an alter ego of Defendant, and that Lumia Leasing should
therefore satisfy the Judgment (as opposed to an order reversing an alleged fraudulent
conveyance), Plaintiffs may also need to establish a separate basis for jurisdiction over Lumia
Leasing. See First Horizon Bank, 2015 WL 8490982, at • 4 (.. Because the instant dispute
concerns a claim of alter ego liability and not one of fraudulent conveyance, the court may not
simply exercise ancillary enforcement jurisdiction over [the alleged alter ego] and must make a
separate determination of whether it has jurisdiction over the [alleged alter ego] .. .." (footnote
omitted)); AF Holdings, LLC l'. O/i1•as, No. 12-CV-1401 , 2014 WL 4782816, at *7 (D. Conn.
Sept. 24, 2014) (declining to consider whether certain non-parties were alter egos of the
defendant in a default judgment action when the defendant's brief"did not address the [c]ourt's
subject matter jurisdiction over non-parties''): see also De Ping Song r. Jnlwe Co1p., 578 F.
App'x 22, 23 (2d Cir. 2014) ("Where a new substantive theory . .. is advanced to establish
liability as to a new party, some independent ground is necessary to assume federal jurisdiction
over the claim." (citation omitted)). Further, under New York law, to pierce the corporate veil
on the theory that one entity is the alter ego of another is a "heavy burden," which requires a
party to prove that "(I) the defendant owners exercised complete domination of the corporation
[with] respect to the transaction attacked; and (2) that such domination \\as used to commit a
 fraud or wrong against the plaintiff which resulted in [the] plaintiff{' s] injury.'' CSX Trcmsp..
Inc. v. Filco Carting COip.. No. 10-CV-1055, 2011WL2713487. at *3 (E.D.N.Y. July 11. 2011)
(citations, alteration. and quotation marks omitted). Plaintiffs argue that traditional rules for
piercing the corporate veil do not apply in ERISA actions; however, the cases from within the
Second Circuit that Plaintiffs cite do not involve post-judgment proceedings. (Pis: Mem. 4-5.)
Instead. these cases involve pre-judgment determinations of alter ego liability. when the alleged
alter egos were defendants in the actions. See ledc(v v. Standard Drywall. Inc., 875 F.2d 383,
387 (2d Cir. 1989) (noting that the district court held a defendant jointly and severally liable for a
judgment as an alter ego); Bourgal v. Robco Co111rac1i11g E111ers.. ltd., 969 F. Supp. 854, 863
(S.D.N .Y. 1997) (determining, on a motion for summary judgment, that there was sufficient
evidence establishing that the corporate defendants were alter egos), ciff'd, 182 F.3d 898 (2d Cir.
 1999); Seide\'. Crest Color, Inc., 835 F. Supp. 732, 737- 38 (S.D.N.Y. 1993) (finding. on a
motion for preliminary injunction, that the plaintiff alleged facts that created ..serious questions
going to the merits of .. . the alter ego question"). Therefore, Plaintiffs should further explain
the applicability of this standard to post-judgment proceedings under Federal Rule of Civil
 Procedure 69 and motions for turn over orders under CPLR § 5225.
         However, to the extent Plaintiffs seek only to reverse alleged fraudulent conveyances to
 Lumia Leasing, the Court has "ancillary jurisdiction over . . . effort[s] to reach assets found in
the hands of a third party, if those assets were fraudulently conveyed to the third party by the


                                                  17
                                      66 Filed 07/16/20 Page 22 of 29
  Case 7:18-cv-02056-KMK-JCM Document 67
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 18 of 25



        Moreover, it appears that the vehicles Plaintiffs seek to obtain are leased from various

entities who may have ownership interests in them. (See Lumia Dep. Tr. B 62 (testifying that the

Skid Steer Loader is "from Cat Financial'·), 84 (explaining that the lease agreements for the

Semi-Trailers and the Trucks are now in the name of Lumia Leasing, and that title to the vehicles

is ··still owned by Jim ReedO''); Subpoena Responses 3 (noting that the "[d]ebitor is [l]essee

only" with respect to the Semi-Trailers and 2005 Peterbilt), 5 (indicating that the installment

sales contract for the Skid Steer Loader was assigned to Caterpillar Financial Services

Corporation ("'Caterpillar Financial")), I 0 (stating that Caterpillar Financial has "first priority

security interest" in the Skid Steer Loader); Apr. 19, 2019 Lease (leasing the 20 I 0 Peterbilt from

Jim Recd to Lumia Leasing).) Indeed. Lumia testified numerous times that the Semi-Trailers

and the Trucks are leased from Jim Reed, and that Lumia Leasing does not actually own any

equipment. (See Lumia Dep. Tr. B 82, 84.) Lumia also testi ficd that the Cat Skid Steer was

either leased or obtained ·'from Cat Financial," (id. at 62-63), and according to an installment

sale contract submitted by Defendant, Caterpillar financial maintains a ''first priority security

interest" in the vehicle, (Subpoena Responses 10- 13). Thus, the lessors of all five of the

vehicles at issue may be adverse claimants who should be offered an opportunity to be heard


judgment debtor." laBarbera. 971 F. Supp. 2d at 279 (alteration and quotation marks omitted)
(citing Epperson v. Entm 't EYpress, Inc .. 242 f Jd l 00, I06, 107 (2d Cir. 200 I)). Thus,
Defendant's argument that the Court has no jurisdiction over Lumia and Lumia Leasing would
likely not prevail, and Defendant has made only conclusory statements with respect to whether
the Court has personal jurisdiction over these non-parties. (See Def.' s Mem. 4 (..[T]he [C]ourt
must ... have personal jurisdiction over the [P]arties. To the extent Plaintiffs[] ... seek relief
 for property in the possession or custody of ... Lumia Leasing and/or ... Lumia, the relief must
be denied because neither is the judgment debtor nor is there a basis for this Court ... to exercise
jurisdiction over either insofar as issuance of a 'turn-over order' .. .." (citations omitted)).)
Given that Lumia Leasing is a New York corporation. (Apr. 19. 2019 Lease), and Lumia ·s
primary residence is in New York State. (Lumia Dep. Tr. A 7), it is clear that the Court would
have personal jurisdiction over them. See Advanced Video Tech:;., 2019 WL 4198769, at +I I
(finding that the court had personal jurisdiction over alleged alter egos domiciled in New York).
  Case 7:18-cv-02056-KMK-JCM Document
  Case 7:18-cv-02056-KMK-JCM Document 67
                                      66 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 23
                                                             23 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 19 of 25



before a tum over order is issued. Plaintiffs have not provided legal authority to the contrary.

See N.Y. C.P.L.R. § 5225(b) (allowing a court to ··permit any adverse claimant to intervene in

the proceedings," such that a court " may determine [the claimant' s) rights"). Nor have Plaintiffs

demonstrated that these entities have been served with the Motion, or asserted that these entities

do not need to be served. See Cadle Co. ''·Satrap, 754 N.Y.S.2d 354, 381-82 (App. Div. 2003)

(reversing a lower court's grant of a tum over motion when one of the titleholders of the vehicle

at issue claimed that the court failed to determine her interest before turning over the vehicle);

Erin Capital Mgmt., 854 N.Y.S.2d at 642--43 (determining that the title holder of a vehicle for

which the plaintiff sought a turn over order was '·an aggrieved person [because] his property

rights in the vehicle would be substantially affected by a court' s determination to turn over the

vehicle to the judgment creditor;• and thus the title holder '·must be given the opportunity to be

heard" (citations, alterations. and quotation marks omitted)); Cilihank (S.D.), N.A . v. Island Fed.

Credit Union, 740 N.Y.S.2d 546, 547 (Sup. Ct. 2001) (noting that a turn over proceeding was

properly dismissed without prejudice when a joint account owner. whose ..rights ... w[ould] be

adversely affected by a judgment directing the turnover of funds in the joint accounts." was not

notified of the proceeding (citation omitted)): cf. Levine as Tr. of Man•in 11. Schein Descendant,\"'

Tr. v. Brown. No. 15-CV-1738. 2020 WL 550653. at* 1 (S.D.N.Y. Feb. 4, 2020) (noting that the

third-party bank holding the funds at issue had been ''consistently served and given the

opportunity to object to" turn over proceedings, and had not done so); Miller'" City of/J/wca,

N.r, No. 10-CV-597. 2019 WL 2502712, at *1 - 2 (N .D.N.Y . June 17, 2019) (finding that the
third-party trust company holding funds at issue had been property served with a turn over




                                                  l9
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 24
                                                             24 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 20 of 25



motion).6 Thus, the Court finds it proper that these entities have the opportunity to respond to

the Motion before it determines whether a turn over order should be issued.7· 8

               3. Request for Preliminarv Injunction

       Plaintiffs seek a preliminary injunction to prevent Defendant from transferring or

conveying the five motor vehicles at issue. (Pis.' Mem. 4-5.) Defendant argues that Plaintiffs


       6  Counsel for Defendant argues that service of the Motion on Defendant was improper
··because notice of the motion [was not] served on the judgment debtor in the same manner as a
summons or by registered or certified mail, return receipt requested," as required by CPLR
§ 5225. (Def.' s Mem. 4.) Instead, Plaintiffs mailed and e-mailed a copy of the Motion to
Defendant's counsel, pursuant to Federal Rule of Civil Procedure 5(b)( I). (Pis.' Reply Mem. 2-
3; Not. of Mot. Ex. A ("Certif. of Serv.") (Dkt. No. 55-1 ).) Defendant's argument with respect
to service of the Motion on Defendant is unavailing... Rule 69(a) adopts state procedures for
execution only to the extent that they do not conflict with any applicable ·statute of the United
States[,]' ... [which] includes the Federal Rules of Civil Procedure ...." Schneider''· Nat'/
R.R. Pmsenger Co171., 72 F.3d 17, 19 (2d Cir. 1995) (citation omitted). Thus. "[a] motion for a
turn[]over order is just that: a motion requesting relief from the court, which must be served on
counsel for a represented party'' under Ruic 5. which "governs service of these motions.
notwithstanding the statement in [CPLR §] 5225(a) requiring service 'personally in the same
manner as a summons or by registered or certified mail.',. (See Order (Dkt. No. 62, In re
Vilamin C A111i1rus1 lilig., Case No. 06-MD-1738 (E.D.N.Y.)).) As such. service of the Motion
on counsel for Defendant was sufficient.
       7
         Plaintiffs note that Judge Briccctti issued a turn over order for the Funds involving
dump trucks owned by a different defendant, Pedro Construction, Inc., in Picani \'. Pedro
Cons1ruclio11, Inc., No. 16-CV-7054. (Pis.' Reply Mem. 9.) However. in that action, the motion
was unopposed, the trucks were owned, and not leased, by the defendant. and there were no
conveyances at issue. (See general(l' Pis.· Mem . of Law in Supp. of Mot. for Turn Over Order;
Aff. of Daniel Kornfeld, Esq. in Supp. of Mot. for a Turn Over Order Ex. A, at 15 (deposition
testimony that two of the dump trucks at issue were owned by the defendant and not leased)
(Dkt. Nos. 53-54, Picano r. Pedro Conslr., Inc., Case No. 16-CV-7054).)

       8
          Given that additional parties must be served with the Motion, the Court does not address
Defendant's argument that the motor vehicles are ..tools of the trade.'' to which an exception may
apply under New York State law. (Def.'s Mem. 5- 7.) However, the Court docs note that
Defendant's sweeping statement that ..[t]hcre can be no question that the very nature o f any work
undertaken by .. . [Defendant] and its owner requires trucks and trailers,'' (id. at 6), is conclusory
and fails to set forth •·j acls which would show that . .. automobile[s] [are] not merely generally
useful to [Defendant] but b[ear] such a special relationship to the work engaged in by
[Defendant] as to, first of all, constitute it a tool of such work, and secondly, such a ' tool' as is
·necessary to the carrying on of .. . [Defendant's] profession or calling," ' Thorpe Elec. SuppZv.
Inc. v. Deit=, 429 N.Y.S.2d 386. 387 {Cly. Ct. 1980).


                                                 20
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 25
                                                             25 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 21 of 25



have not made a "requisite showing" that there will be any "disappearing trucks," and that

Plaintiffs' request is redundant, given that Plaintiffs have served numerous restraining notices.

(Def.'s Mem. 7- 8.)

       The Court construes Plaintiffs' request as one under Federal Rule of Civil Procedure 65.

(Pis.' Mem . 4 (''The Federal Rules of Civil Procedure further authorize the Court to enjoin a

party to prevent activities that would frustrate collection of a judgment." (citations omitted).}

However, to the extent that Plaintiff seeks a preliminary injunction ·' prohibiti[ng] ...

Defendant ... [from] transferring or convey ing the motor vehicles," or '·directing Defendant ...

and .. . Lumia to .. . cease and desist from any action that would transfer or convey the motor

vehicles required to satisfy the [J]udgment," (Pis: Mcm. 5-6), such an injunction appears to be

moot with respect to the Semi-Trailers, 2005 Peterbilt, and 20 I 0 PeJerbilt, as the vehicles are no

longer leased by Defendant. Instead. as discussed above. these vehicles have allegedly been re-

leased to Lumia Leasing. and Jim Reed maintains title to them. (Lumia Dep. Tr. B 84.)

       With respect to the Skid Steer Loader. which may still belong to Defendant, (see id. at

62), a prel iminary injunction is not necessary because Plaintiffs have an ..adequate remedy at law

in the form of a [r]estraining [n]otice pursuant to Federal Rule of Civil Procedure 69 and . . .

CPLR § 5222(b)," Fischer Diamond\'. Inc. v. Andrew Mey er Designs, l.L.C., No. 06-CV-2737.

2006 WL 1720431 , at"' I (E.D.N .Y. June 21 , 2006) (noting that the court had denied a motion

for a temporary restraining order and preliminary injunction on this basis) . .. Under CPLR

§ 5222, an attorney for the judgment creditor may, as an officer of the court, serve a restraining

notice on a third party who 'owes a debt to the judgment debtor or . .. is in the possession or the

custody of property in which he or she knows or has reason to believe the judgment debtor ...

has an interest.'" CSXTransp., Inc. l '. Island Rail Terminal, Inc., 879 F.3d 462, 470 (2d Cir.




                                                 21
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 26
                                                             26 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 22 of 25



2018} (alterations in original) (quoting N.Y. C.P.L.R. § 5222(a)-(b}). Any such notices issued

by Plaintiff ..serve[] as a type of injunction prohibiting the transfer of the judgment debtor' s

property" and •'forbid[] [a recipient] [from] mak[ing] or suffcr[ing] any sale. assignment[,] or

transfer of, or any interference with, any such property in which the judgment debtor ... is

known or believed to have an interest." Id. at 471 (quotation marks omitted) (quoting.Aspen

Indus., Inc. v. Marine Midland Bank, 421 N.E.2d 808, 810 (N.Y. 1981 ); N.Y. C.P.L.R.

§ 5222(b)).

        Indeed, while some courts have granted preliminary injunctions as a form of post-

judgment relief. see, e.g .. Black v. Owen, No. I4-CV-23. 2018 WL 1947134, at *I (D. Conn.

Feb. 28, 2018); Univer.\·itas Educ., LLC v. Nol'a Grp., Inc., Nos. I l-CV-1590, I l-CV-8726, 2014

WL 113 702, at *I.   •s (S.D.N.Y. Jan. 13, 2014). others, including this Court, have called into
question whether post-:iudgmenl relief under Ruic 65 is appropriate when such relief is available

under Rule 69, see Al/star Mktg. G17J. , LLC v. 158, No. 18-CV-4 I 0 I, 2019 WL 3936879, al *2

(S.D.N .Y. Aug. 20, 2019) ("'[T]hc language of Rule 69 is mandatory. lf[the] [p]lainliffwishes

to enforce its monetary judgment, it must do so in accordance with the procedures set forth by

New York law, specifically [CPLR] Article 52:' (emphasis in original) (citation omitted));

Sllamrock Power Sales, LLC \'. Scherer, No. I 2-CV-8959, 2016 WL 61023 70, at *2 (S.D.N. Y.

Oct. 18. 2016) ("[A] preliminary injunction under Rule 65 would be an inappropriate mechanism

for seeking post[-ljudgment relief. as the execution ofjudgments is governed by Rule 69 ."

(citation omitted)), appeal dismissed, No. 16-3846, 2016 WL 10571825 (2d Cir. Nov. 30, 2016):

Tiffany (N.IJ LLC i •. Qi Andrew, No. 10-CV-9471 , 2015 WL 3701602, at"' 12 (S.D.N.Y. June 15.

20 I 5) ("'[T]he Court is unconvinced that a Rule 65 injunction is an appropriate vehicle for the

post[-ljudgment restraint. A plaintiffs ordinary recourse upon securing a money judgment is to




                                                  22
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 27
                                                             27 of
                                                                of 29
                                                                   29
       Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 23 of 25



look to post[-ljudgment remedies provided by [Federal Rule of Civil Procedure] 69 and stale

law: '); lvfotoro/a Credit Co171. v. U=cm, 978 F. Supp. 2d 205, 214 (S.D.N.Y. 2013) (..[G]iven

Rule 69·s instruction that the procedures to be utilized by federal courts to execute upon a

judgment must accord with the procedure of the state where the court is located, the [c]ourt is

skeptical that [a Rule 65] injunction allows [a party] to skirt limitations on such relief under New

York law through the use of a broad federal procedural mechanism." (citation and quotation

marks omitted)); see al.m U11ico11 Mgmt. Co17J. '" Koppers Co., 366 F.2d 199, 204 (2d Cir. 1966)

(.. It is horn book law that the general purpose of a preliminary injunction is to preserve the status

quo pe11di11gji11al determinalio11 ofthe action." (emphasis added) (citation and quotation marks

omitted)). Thus, because Plaintiffs arc seeking post-judgment relief, for which remedies arc

available under Rule 69, and because Plaintifis have served restraining notices under CPLR

§ 5222 on Defendant and other Parties. (.\·ee Def.'s Mem. 8; Pis: Reply Mern. 8; Subpoena

Responses 31 ("'In light of the Restraining Notice concerning [Defendant], Atlantic (Salt] will

delay payment of the invoice . ...")}. the Court finds that a preliminary injunction with respect

to the Cat Skid Steer is not warranted.

                4. Pending Motion To Compel

         Plaintiffs have not provided the Court with an explicit update on the status of their

pending Motion To Compel, (Dkt. Nos. 43--45), other than a series of letters asking the Court to

delay its decision on the Motion given Plaintiffs' continued investigation into Defendant' s assets.

(see   Nov. 15 Kornfeld Letter; Nov. 25 Kornfeld Letter; Dec. 16 Kornfeld Letter). Based on

Plaintiffs' last Letter to the Court, the current Motion appears to supplant the earlier-filed Motion

To Compel, as, after tiling the Motion To Compel, Plaintiffs ultimately received some discovery

responses and took the deposition of Lumia. and the Motion To Compel was filed when




                                                  23
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 28
                                                             28 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 24 of 25



Defendant had not yet responded to Plaintiffs' discovery requests at all. (See Jan. 6 Kornfeld

Letter (..[D]espite . .. additional responses. [Plaintiffs] have still not received sufficient

confirmation from Defendant ... that the five motor vehicles ... have either been repossessed or

otherwise disposed of ... without circumventing the judgment. ... As a result [Plaintiffs] must

now file a motion for a 'turn over' order ... ."); Aff. of Daniel Kornfeld. Esq. in Supp. of Mot.

To            7 (''[Defendant] has not provided the documents and information to which

Plaintiffs are entitled to en force the judgment.''); A ff n of Karin Arrospide, Esq. in Opp ' n to Pis.·

Mot. To Compel 12 ("Defendant has now provided complete and unredacted copies of the

documents requested by Plaintiffs . .. [and counsel for both Parties] have . .. agreed to schedule

[Defendant's] deposition ......).) Thus. with the filing of this Motion, Plaintiffs do not appear to

seek further discovery from Defendant, other than confirmation of whether the motor vehicles at

issue are available to satisfy the Judgment. and the prior Motion To Compel appears to be moot.

To the extent that Plaintiffs seek to compel additional discovery or attorneys' fees from

Defendants, Plaintiffs should renew the Motion To Compel and clariry the additional discovery

that they seek.

                                            Ill. Conclusion

        For the foregoing reasons. the Court denies without prejudice Plaintiffs' Motion for a

Turn Over Order and denies as moot Plaintiffs' Motion To Compel. If Plaintiffs wish to renew

their Motion for a Turn Over Order, then within 30 days of the filing of this Order, Plaintiffs

must file any supplemental briefing to address the deficiencies identified herein, and must serve

copies of this supplemental briefing. their original Motion, and all supporting papers, along with

a copy of this Order. on Lumia Leasing, Inc., Jim Reed 's Truck Sales, and Caterpillar Financial,

and on any anorney(s) whom Plaintiffs knows to represent these entities. See Motorola Credit




                                                   24
  Case
  Case 7:18-cv-02056-KMK-JCM
       7:18-cv-02056-KMK-JCM Document
                             Document 66
                                      67 Filed
                                         Filed 07/16/20
                                               07/16/20 Page
                                                        Page 29
                                                             29 of
                                                                of 29
                                                                   29
     Case 7:18-cv-02056-KMK-JCM Document 65 Filed 07/02/20 Page 25 of 25



Cmp. v. U=an, 388 F.3d 39, 62 (2d Cir. 2004} (requiring the plaintiffs "to give notice to any

entities against whom [the] plaintiffs' judgment might be enforceable"'). These entities shall

have 30 days to file any opposing memoranda of law and supporting documents, and Defendant

may have until the same date to file an opposition to any supplemental briefing filed by

Plaintiffs. Plaintiffs shall have 21 days to file any replies. The Clerk of Court is respectfully

directed to terminate the pending Motions. (See Dkt. Nos. 43, 55.)

SO ORDERED.

DATED:         July 2, 2020
               White Plains, New York

                                                      KENNET! IM. KARAS
                                                      UNITED STATES DISTRICT JUDGE




                                                 25
